Citation Nr: 1123026	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  04-42 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss, to include as secondary to service-connected otitis media.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected otitis media.

3.  Entitlement to service connection for headaches.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.  

6.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   rating decisions in April 2003 and May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York and the Appeals Management Center in Washington, D.C.

The Veteran testified at a hearing before the Board in January 2007.

The issues of entitlement to an initial rating in excess of 10 percent for PTSD, entitlement to service connection for headaches, and whether new and material evidence has been received to reopen claims of entitlement to service connection for back and neck disabilities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran does not have hearing loss attributable to active military service, or that was caused or made worse by a service-connected disability.  

2.  The Veteran does not have tinnitus attributable to active military service, or that was caused or made worse by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service, and hearing loss is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).  

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service, and tinnitus is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in September 2002, November 2003, April 2007, and March 2008; a rating decision in April 2003; a statement of the case in September 2004; and supplemental statements of the case in December 2004, May 2006, and May 2008.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the February 2010 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Certain chronic diseases, such as sensorineural hearing loss, are presumed to have been incurred during service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to pertinent symptomatology experienced since service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that any of the current disabilities at issue began in combat, and therefore, the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy are not applicable.  38 U.S.C.A. § 1154(b) (West 2002).  In any event, the Board finds that even if noise exposure during combat is shown, the evidence still needs to show that any current hearing loss or tinnitus is due to the noise exposure in service.  Therefore, the Board will review the case as if the Veteran were exposed to noise in service.

In addition, the regulations provide that service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Evaluations of defective hearing range from 0 percent to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2010).  

The Veteran contends that he has sensorineural hearing loss and tinnitus related to treatment for ear infections in service.  In the alternative, he claims that his hearing loss and tinnitus are related to an automobile accident in service in which he contends that he sustained a head injury.  The Veteran also submitted a statement in which he indicated that his tinnitus was incurred during active his wartime service.  

The Veteran's service medical records show that the Veteran's February 1966 entrance examination included audiometric testing which revealed puretone thresholds of 15, 5, 0, 0, and 0 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz and 15, 15, 15, 0, and 5 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran was treated for a reoccurrence of a left earache in August 1967.  The Veteran's left external ear canal was noted to be swollen and red.  The Veteran was seen several days later and his left ear was noted to be better and his right ear was reported to be fine.  The Veteran's May 1968 separation examination did not include audiometric testing but the Veteran denied hearing loss and trouble with his ears on a report of medical history form completed in conjunction with the separation examination.  

The Veteran's service personnel records indicate that he served with the HHC Band Supply Company 1st Infantry Division during his period of service in the Republic of Vietnam from July 1967 to May 1968.  The Veteran's service separation form indicates that he received the National Defense Service Medal, Vietnam Campaign Medal, and Vietnam Service Medal, none of which are decorations indicative of having engaged in combat with the enemy during service.  

Morning reports for HHC Band Sup Com 1st Infantry Division for the period from July 1967 to October 1967 do not include any findings related to the claimed automobile accident.  In correspondence dated in February 2006, the RO requested that the Veteran provide the name of the aid station or hospital in which he received treatment in service in 1967.   The Veteran submitted a statement in March 2006 and indicated that he had no further evidence to substantiate his claim.  

A Daily Staff and Duty Officer's Log for the S3 Support Command at Di An Base Camp dated August 31, 1967, indicates that "HQ 3 with Repl" was hit in the rear by a 2-1/2 ton truck with defective brakes.  The driver was noted to have been taken to the hospital.  Neither the hospital nor the injured driver was identified.  

At an October 1968 VA examination, the Veteran reported that he had a left ear infection in January 1968 and had discharge from the ear for three days.  He reported occasional difficulty hearing from his left ear.  Audiometric testing was reported on two pages of the examination and revealed puretone thresholds of 5, 5, 0, and 0 decibels in the right ear at 500, 1000, 2000, and 4000 Hertz and 15, 15, 15, 0, and 5 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively and 20, 15, 10, and 5 decibels in the right ear at 500, 1000, 2000, and 4000 Hertz and 15, 15, 15, and 15 Hertz in the left ear at 500, 1000, 2000, and 4000 Hertz, respectively.  The examiner indicated that the Veteran had normal hearing bilaterally.

A June 1973 letter from the VA Chief of Medical Administration (in response to a request for information from the New York City Police Department) indicates that the Veteran was examined by VA in October 1968 and an ear examination noted a report of occasional difficulty hearing, intact eardrums, and normal hearing bilaterally.  

A private treatment report from Northshore University Hospital dated in July 1997 shows a report of right ear pain and decreased hearing.  The Veteran was assessed with external otitis and otitis media and treated with antibiotics.  

At a March 2003 VA audiological examination, the Veteran reported chronic ear infections, occasional difficulty hearing and constant bilateral tinnitus.  The Veteran's claims file was not available at the time of the examination.  The Veteran reported that the tinnitus began in 1968 and had been progressive in nature and often interfered with his sleep.  The Veteran reported exposure to combat noise including artillery and mortars and occupational noise exposure to gun fire on the firing range with hearing protection.  Audiometric testing revealed puretone thresholds of 25, 25, 15, 20, and 20 decibels in the right ear at 500, 1000, 2000, and 4000 Hertz and 25, 20, 20, 15, and 30 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The examiner indicated that the Veteran's right ear hearing was within normal limits through 4000 Hertz and the left ear hearing was essentially within normal limits except for a mild sensorineural dip at 4000 Hertz.  An addendum opinion was obtained from another VA examiner following a review of the claims file.  That examiner indicated that the Veteran's May 1968 separation examination revealed no complaints related to ear disease and the Veteran had a normal physical examination of his ears.  The examiner noted that the separation examination did not include audiometric findings.  The examiner indicated that the service medical records documented treatment for an external ear infection in the left ear.  The examiner opined that one episode of an external ear canal infection in service could not be the cause of the Veteran's present hearing loss and tinnitus.  The examiner's rationale was that the external canal infection appeared to have resolved in a four day period of time on medical therapy and that type of ear infection found in service is rarely the cause of sensorineural hearing loss and tinnitus.  The examiner concluded that it was likely that the Veteran's hearing loss and tinnitus was not related to the ear infection sustained while in service.  

Private treatment reports from Queens-Long Island Medical Group show treatment for bilateral ear infections during the period from May 1996 to August 1998.  The Veteran reported decreased left ear hearing loss for two weeks in May 1996 at which time he was treated for a left ear infection.  An April 2005 audiological evaluation indicates that the Veteran was diagnosed with normal hearing in his right ear and mild to moderate sensorineural hearing loss of the left ear.  The examiner noted that the Veteran noticed hearing loss and tinnitus for several years.  A May 2005 prescription notes that the Veteran has normal right ear hearing and left ear mild to moderate sensorineural hearing loss.  

Associated with the claims file are statements from R. Neuman, M.D., dated in September 2002 and March 2005.  In September 2002, Dr. Neuman indicated that the Veteran had chronic otitis and decreased hearing.  In March 2002, Dr. Neuman indicated that it was difficult to say whether the Veteran's tinnitus was related to his military service and his service-connected otitis media.  She noted that recurring ear infections in an adult would imply a structural deformity but if the Veteran sustained a head injury or direct ear trauma during his military service, she would say it is likely a line of duty injury but if he did not sustain such injury or trauma then tinnitus was not likely related to service.   

VA outpatient treatment reports dated from August 2002 to April 2010 show that the Veteran reported a past medical history of tinnitus in August 2003 but denied tinnitus in August 2005.  The records are otherwise silent for reports, findings, or treatment for hearing loss or tinnitus.  The Veteran's ears were within normal limits at physical examinations in August 2009 and April 2010.

The Veteran testified at a hearing before the Board in January 2007.  The Veteran indicated that he was involved in an accident in service when the jeep he was driving was struck from behind by a truck and he struck his head on the steering wheel.  He indicated that he was informed he had a possible concussion.  He testified that he experienced hearing loss and tinnitus since his military service.  The Veteran indicated that he was treated for a severe left ear infection in service and during the course of treatment the medic stuck something in his ear and this caused a burning sensation.  He stated that he had chronic ear infections and constant tinnitus.  The Veteran indicated that he went to the Manhattan VA Hospital in 1968 but could not remember the results of the examination.  He testified that his ears often got severely infected and resulted in an inability to hear.  The Veteran stated that his hearing loss developed right after service and his tinnitus was present since 1968 or 1969.  

At a VA examination in April 2008, the Veteran reported a past medical history of ear infection that began while he was in the military.  The examiner noted that the claims file had been reviewed.  The Veteran reported non-combat artillery noise exposure in service and occupational noise exposure as a New York City police officer.  He denied recreational noise exposure, aural surgery, vertigo, tinnitus, a family history of hearing loss, and cranial trauma.  Audiometric testing revealed puretone thresholds of 0, 10, 5, 10, and 10 decibels in the right ear at 500, 1000, 2000, and 4000 Hertz and 15, 20, 20, 30, and 25 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner diagnosed the Veteran with essentially normal hearing in the right ear and mild sensorineural hearing loss in the left ear.  The examiner noted that a VA examination dated in October 1968 revealed normal hearing acuity and therefore it was not likely that the Veteran's current hearing loss in his left ear was the result of an ear infection in service.  

An addendum opinion was obtained by a VA audiologist in February 2010.  The audiologist reviewed the Veteran's medical history and opined that the Veteran's hearing loss and tinnitus were not due to or the result of in service acoustic trauma or the Veteran's service-connected otitis media.  The audiologist noted that acoustic trauma and ear infections do not result in a delayed onset of hearing loss and the Veteran had no ratable hearing loss in 2003.  

In considering the evidence of record under the laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hearing loss or tinnitus.  The Veteran's service medical records are negative for any complaints, findings, or treatment for hearing loss or tinnitus.  The Veteran hearing was within normal limits when examined by VA in October 1968 and the Veteran did not report tinnitus at that time.  VA outpatient treatment reports do not show any treatment for hearing loss and the records indicate that the Veteran reported tinnitus as part of his medical history and denied tinnitus at later time.  When examined by VA in 2003, the Veteran's reported tinnitus since 1968 and his hearing acuity was not considered a disability for VA purposes.  The VA examiner opined that one episode of an external ear canal infection in service could not be the cause of the Veteran's present hearing loss and tinnitus.  The April 2008 VA examination found left ear hearing loss but the Veteran denied tinnitus at that time.  The examiner opined that it was not likely that the Veteran's current hearing loss in his left ear was the result of an ear infection in service because the Veteran's hearing acuity was normal at an October 1968 examination.  Finally, the February 2010 VA audiologist opined that the Veteran's hearing loss and tinnitus were not due to or the result of in service acoustic trauma or the Veteran's service-connected otitis media.  The examiner provided a complete rationale for that opinion.  The Board finds those opinions to be persuasive and probative and finds that the Veteran does not have hearing loss or tinnitus related to his military service or to a service-connected disability.  Therefore, service connection is not warranted.   

The Board acknowledges Dr. Neuman's opinion that if the Veteran sustained a head injury or direct ear trauma during his military service, the Veteran's tinnitus was likely a line of duty injury but if he did not sustain such injury or trauma then it was not likely related to service.  Although the Veteran has indicated that he sustained a possible concussion in service, the medical records associated with the motor vehicle accident in service were not available and the extent of any head injury cannot be ascertained.  Dr. Neuman admitted that it was difficult to say whether the Veteran's tinnitus was related to his military service and his service-connected obits media and she noted that recurring ear infections in an adult would imply a structural deformity.  The Board finds Dr. Neuman's opinion to be inherently speculative in nature and thus of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993).  Furthermore, Dr. Neuman's opinion is outweighed by multiple VA examiner opinions finding that the hearing loss and tinnitus are not related to service.

The Board acknowledges the Veteran's assertion that he has had tinnitus since his military service and hearing loss as the result of his service including his service-connected otitis media.  The Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of tinnitus or hearing loss, the types of noises he was exposed to in-service, and a report of a motor vehicle accident in service and his assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board places more probative weight on the opinions of the competent health care specialists who reviewed the record, considered the Veteran's report as to his history, and found that a relationship between his hearing loss and tinnitus and military service and service-connected otitis media was less likely.  The examiners noted that the Veteran did not report tinnitus at a 1968 VA examination and his hearing acuity was within normal limits at that time.  The February 2010 audiologist further provided a rationale as to why the Veteran's current complaints are unrelated to the Veteran's service-connected otitis media.  The Board finds that medical opinion persuasive and probative and it is not contradicted by any medical evidence of record.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for hearing loss and tinnitus.  The preponderance of the evidence is against a finding that any hearing loss or tinnitus were incurred in or aggravated by service, or are due to or the result of any event, disease, or injury in service, to include service-connected otitis media.  Furthermore, neither sensorineural hearing loss nor tinnitus is shown to have manifested to a compensable degree within one year following separation from service.  Therefore, service connection for hearing loss and tinnitus is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss, to include as secondary to service-connected otitis media is denied.

Entitlement to service connection for tinnitus, to include as secondary to service-connected otitis media is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be promulgated.  

With regard to the issue of entitlement to an increased initial rating for PTSD, the Veteran requested that he be afforded a hearing before the Board when he submitted his substantive appeal in March 2010.  In a December 2010 letter, the Veteran was advised that he was scheduled for a hearing before the Board at the RO in January 2011.  The Veteran submitted a statement in January 2011 and indicated that he was unable to appear for the hearing due to inclement weather conditions.  The Veterans Law Judge who was present at the RO for the hearing in January 2011 made a notation on the Veteran's request indicating that the request to reschedule the hearing was granted because good cause was shown.  38 U.S.C.A. § 20.702(d) (2010).  However, there is no indication that the hearing was rescheduled.  Instead, it appears that the Veteran's claims file was transferred back to the Board for adjudication.  Consequently, the Board must remand the Veteran's case so that he can be scheduled for a hearing before a member of the Board.  While the Veteran had a hearing in January 2007, that hearing was for the issue of entitlement to service connection for PTSD.  He has not yet had a hearing regarding the rating assigned to the PTSD.  He is entitled to a hearing on that appeal.  38 C.F.R. § 20.700(a) (2010).

With regard to the remaining issues on appeal, in a May 2010 rating decision, entitlement to service connection for headaches was denied and claims of entitlement to service connection for a back and neck disability were not reopened.  The Veteran submitted a notice of disagreement to the denial of the claims in June 2010.  The evidence in the file does not show that a statement of the case has been issued with regard to the headache, back, or neck disability issues.  Because the Veteran has submitted a timely notice of disagreement, a statement of the case must be issued.  38 C.F.R. §§ 20.201, 20.302 (2010); Manlincon v. West, 12 Vet. App. 328 (1999).  A statement of the case should be issued on the issue of entitlement to service connection for headaches and whether new and material evidence has been received to reopen claims of entitlement to service connection for a back disability and a neck disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a travel board hearing before a member of the Board.  Provide the Veteran and his representative with notice of the hearing.  Then, return the case to the Board.

2.  Issue a statement of the case on the issues of entitlement to service connection for headaches and whether new and material evidence has been received to reopen claims of entitlement to service connection for back and  neck disabilities.  If, and only if, the Veteran files a timely substantive appeal, these issues should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


